                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

Case No.       2:17-cv-04229-R-SHK                                   Date: August 22, 2019
Title: Johnnie Darnell Cox v. City of Inglewood, et al.



Present:      The Honorable Shashi H. Kewalramani, United States Magistrate Judge


                D. Castellanos                                        Not Reported
                 Deputy Clerk                                        Court Reporter


    Attorney(s) Present for Plaintiff(s):                 Attorney(s) Present for Defendant(s):
                 None Present                                         None Present


Proceedings (IN CHAMBERS): Order To Show Cause Why Plaintiff’s Motion For Leave
                           To File An Amended Complaint [ECF No. 55] Should Not
                           Be Denied.

       On July 29, 2019, the Court received Plaintiff’s Motion for Leave to File an Amended
Complaint (“Motion”) and his lodged proposed First Amended Complaint (“FAC”).
Electronic Case Filing Number (“ECF No.”) 55, Motion; ECF No. 55-1, Proposed FAC. On
August 12, 2019, Defendants filed their Motion to Strike Opposition to Plaintiff’s Motion for
Leave to File Amended Complaint (“Opposition”). ECF No. 56.

        The Court has reviewed the parties’ respective positions. As noted by Defendant,
Plaintiff’s proposed FAC omits almost all the original Defendants from the caption and seeks to
add four new defendants—Mark Fronterotta, Scott Collins, Lori Jones, and Cecil Flournoy III.
ECF No. 55-1, Proposed FAC at 1; ECF No. 56, Motion to Strike at 5. The Court previously
addressed this same deficiency in its March 7, 2019 Report and Recommendation (“R&R”).
ECF No. 46, R&R at 22-23.

        Further, the proposed FAC does not allege the one remaining viable claim in this
action—a Fourth Amendment claim against Defendants Cornejo, Cantrel, Marquez, and Ward
for the allegedly unreasonable seizure of Plaintiff’s personal property. See id. at 19-23. Instead,
the proposed FAC appears to state a Fourth Amendment claim for “unreasonable force” against
the newly named defendants. ECF No. 55-1, Proposed FAC at 8.




Page 1 of 2                         CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk DC
        Therefore, Plaintiff is ORDERED TO SHOW CAUSE in writing no later than
September 3, 2019 why his Motion should not be denied for failing to comply with the Court’s
orders.

         Plaintiff is expressly warned that failure to timely file a response to this Order will result
in this action being dismissed with prejudice for failing to comply with Court orders and failure to
prosecute.

         IT IS SO ORDERED.




Page 2 of 2                         CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk DC
